DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected.  Correction is required.  See MPEP § 608.01(b).
The phrase “Selected drawing: FIG. 2” at the end of the Abstract should be deleted.

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 4, it appears the word -- a -- should be inserted before the word “deflection”.
In claim 9, line 3, it appears the phrase “according to claim 1” should be deleted since it is a bit reductant since there is claiming of the acceleration sensor core unit in line 2 of this claim.
In claim 17, line 1, it appears the word -- a -- should be inserted before the word “deflection”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the phrase “the surface side” lacks antecedent basis.
In claim 17, line 5, the phrase “the surface side” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,546,644 (Kakizaki et al.).
With regards to claim 1, Kakizaki et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-11 (namely Figures 5-7), an acceleration sensor core unit 1; a base board 16 (e.g. printed circuit board) having a surface (e.g. top surface) on which an acceleration sensor SS (e.g. detector chip) is mounted; a first reinforcing plate 18 that is fixed to the surface side of the base board via a space forming member 17a (e.g. upper positioning node of mount 
With regards to claim 2, Kakizaki et al. further discloses the first and second reinforcing plates 18,20 are parallel with the base board 16.  (See, as observed in Figure 5).
With regards to claim 3, Kakizaki et al. further discloses the first and second reinforcing plates 18,20 are each fixed to the base board 16 at three positions (e.g. at four corners of the base board 16).  (See, column 5, lines 42-50).
With regards to claim 4, Kakizaki et al. further discloses the first and second reinforcing plates 18,20 are each fixed to the base board 16 at three positions (e.g. at four corners of the base board 16).  (See, column 5, lines 42-50).
With regards to claim 5, Kakizaki et al. further discloses the sensor SS detects acceleration in a parallel direction with the base board 16.  (See, column 5, lines 18-22; column 2, lines 54-58).
With regards to claim 6, Kakizaki et al. further discloses the sensor SS detects acceleration in a parallel direction with the base board 16.  (See, column 5, lines 18-22; column 2, lines 54-58).
With regards to claim 7, Kakizaki et al. further discloses the sensor SS detects acceleration in a parallel direction with the base board 16.  (See, column 5, lines 18-22; column 2, lines 54-58).
With regards to claim 8, Kakizaki et al. further discloses the sensor SS detects acceleration in a parallel direction with the base board 16.  (See, column 5, lines 18-22; column 2, lines 54-58).

With regards to claim 10, Kakizaki et al. further discloses the first and second reinforcing plates 18,20 are parallel with the base board 16.  (See, as observed in Figure 5
With regards to claim 11, Kakizaki et al. further discloses the first and second reinforcing plates 18,20 are each fixed to the base board 16 at three positions (e.g. at four corners of the base board 16).  (See, column 5, lines 42-50).
With regards to claim 12, Kakizaki et al. further discloses the first and second reinforcing plates 18,20 are each fixed to the base board 16 at three positions (e.g. at four corners of the base board 16).  (See, column 5, lines 42-50).
With regards to claim 13, Kakizaki et al. further discloses the sensor SS detects acceleration in a parallel direction with the base board 16.  (See, column 5, lines 18-22; column 2, lines 54-58).     
With regards to claim 14, Kakizaki et al. further discloses the sensor SS detects acceleration in a parallel direction with the base board 16.  (See, column 5, lines 18-22; column 2, lines 54-58).  
With regards to claim 15, Kakizaki et al. further discloses the sensor SS detects acceleration in a parallel direction with the base board 16.  (See, column 5, lines 18-22; column 2, lines 54-58).   
With regards to claim 16, Kakizaki et al. further discloses the sensor SS detects acceleration in a parallel direction with the base board 16.  (See, column 5, lines 18-22; column 2, lines 54-58).   
With regards to claim 17, Kakizaki et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-11 (namely Figures 5-7), a deflection prevention method for preventing deflection of a base board 16 (e.g. printed circuit board) having a surface (e.g. top surface) on 
With regards to claim 18, Kakizaki et al. further discloses the first and second reinforcing plates 18,20 are parallel with the base board 16.  (See, as observed in Figure 5).
With regards to claim 19, Kakizaki et al. further discloses the first and second reinforcing plates 18,20 are each fixed to the base board 16 at three positions (e.g. at four corners of the base board 16).  (See, column 5, lines 42-50).
With regards to claim 20, Kakizaki et al. further discloses the sensor SS detects acceleration in a parallel direction with the base board 16.  (See, column 5, lines 18-22; column 2, lines 54-58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Wang et al., ‘570 Braman et al., Iwai et al., and Reidemeister et al., are related to packaging of acceleration sensor having a space forming member to suppress a deflection of a base board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861